Citation Nr: 1448899	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-14 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from November 2001 to October 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

Although the RO reopened the previously denied claim of service connection for sleep apnea and denied it on the merits, the Board is required to consider whether new and material evidence has been received to reopen this claim without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is in the file.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for sleep apnea was denied in an April 2009 rating decision on the basis that sleep apnea was not incurred in service and was not related to service-connected gastroesophageal reflux disease (GERD).

2.  Evidence received since the April 2009 rating decision is new and relates to an unestablished fact necessary to substantiate the claim.



CONCLUSION OF LAW

The criteria for reopening a previously denied claim of service connection for a sleep apnea have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board is reopening the claim of service connection for sleep apnea, no discussion of VA's duty to notify and assist is necessary.

Analysis

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for sleep apnea was denied in an April 2009 rating decision on the basis that the evidence did not show sleep apnea was incurred in service or related to a service-connected GERD disability.  The Veteran was notified of this decision, but he did not perfect an appeal and no new and material evidence was submitted within the applicable appeal period.  

At the time of the April 2009 rating decision, the evidence of record consisted of the Veteran's service treatment records and a private medical record dated in November 2008.  The service treatment records did not show diagnosis or treatment for sleep apnea.  The private medical record showed that a CPAP was ordered for the Veteran in November 2008.

The RO received the instant petition to reopen the claim in July 2011.  Since the April 2009 rating decision, the evidence consists of the November 2008 private sleep study findings, statements from the Veteran's wife dated in August 2011 and September 2011, written statements and hearing testimony from the Veteran, and VA medical opinions dated in June 2012, September 2012, and May 2013.  

In pertinent part, the statements from the Veteran's wife reflect that since August 2004 she had witnessed the Veteran snoring loudly, pause breathing, and gasp when sleeping.  She also observed him become less active and sleeping more frequently during the day.

The Veteran's June 2014 hearing testimony was that prior to leaving service, his wife noted that he stopped breathing periodically during the night.  He also testified that almost a year before he left service; he was having chest pains and difficulty breathing at night.  He also testified that because he and his wife had recently had a baby around the time that he noticed symptoms of fatigue, he assumed it was due to being awake with the baby during the night.

Finally, the VA medical opinions discuss whether there is a nexus between the Veteran's sleep apnea and service, and sleep apnea and service-connected GERD. 

The statements from the Veteran and his wife, and the VA opinions, were not previously considered and therefore are new.  This evidence also addresses the matter of causal nexus, which relates specifically to the reason the claim was last denied.  The claim of service connection for sleep apnea is therefore reopened due to the receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section.


ORDER

The claim of entitlement for service connection for sleep apnea is reopened.


REMAND

In June 2012, a VA examiner stated GERD does not cause obstructive sleep apnea.

In September 2012, a VA examiner stated if the Veteran has obstructive sleep apnea, GERD did not cause it.

At a May 2013 VA examination, an examiner opined that sleep apnea was not incurred in service.  The rationale was that the Veteran was diagnosed with sleep apnea in 2009 and was discharged from active duty in October 2004.  The examiner explained that although his wife reports symptoms of sleep apnea while he was active duty, no medical opinion was obtained and therefore it not possible to say whether sleep apnea was incurred in or caused by military service, without resorting to speculation.

The opinions provided are inadequate to properly adjudicate the claim, and therefore additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Since the claim is being remanded for additional development, the file must be updated to include all outstanding VA treatment records and any additional, relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization and consent to release Information to VA, for any private doctor who has treated his sleep apnea.  Then, take appropriate action to contact the identified providers and request complete records.  

Also, obtain complete VA treatment records since January 2013 from the Washington, D.C. VA medical center.  

If either the VA or private records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Thereafter, schedule the Veteran for an appropriate VA examination by a medical professional who has not previously examined him.  The entire claim file, to include all electronic files and a copy of the remand, must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted.  

a) The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current sleep apnea disorder had onset in service or is otherwise related to service.  In providing this opinion, the examiner must consider the Veteran's wife's competent and credible testimony as to her witnessing the Veteran snoring loudly, pause breathing, and gasp when sleeping.  She also observed him become less active and sleeping more frequently during the day.

b) The examiner is to opine as to whether it is at least as likely as not that the Veteran's current sleep apnea is caused by the service-connected GERD.

c) The examiner is to opine as to whether it is at least as likely as not that the Veteran's current sleep apnea is aggravated by the service-connected GERD.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If an examiner finds that the service-connected GERD aggravated sleep apnea, the examiner must comment on when the onset of "aggravation" took place and also identify the baseline severity of the sleep apnea that existed before the aggravation by the service-connected GERD. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Finally, after completing any other necessary development, readjudicate the claim.  If the benefit sought is not granted, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


